


Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT ("Agreement") is made and entered into on October 12,
2010, to be effective for all purposes as of the 1st day of August, 2010 (the
“Effective Date”), by and between CornerWorld Corporation ("CornerWorld" or the
"Company") and V. Chase McCrea III ("Employee").

RECITALS

WHEREAS, CornerWorld wishes to employ Employee in the position of Chief
Financial Officer and Employee wishes to be so employed;

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties covenant and agree as follows:

AGREEMENT

1.        Employment. CornerWorld hereby agrees to employ Employee, and Employee
hereby agrees to accept such employment and agrees to perform the services
specified herein upon the terms and conditions set forth in this Agreement. The
initial term of this Agreement shall commence on the Effective Date of this
Agreement and continue for two (2) years (the "Initial Term"). Following the
Initial Term, the Employee and CornerWorld and/or the Company may elect to
continue this Agreement on such terms to which the parties may later agree.

a.   Duties. Employee shall be employed in the position of Chief Financial
Officer (“CFO”). Employee understands and agrees that his duties and
responsibilities in the position of CFO will be typical of such duties required
of a public company CFO and all such duties and responsibilities as delegated by
Scott Beck, the President and/or Chief Executive Officer of CornerWorld and the
Company.  Employee shall devote substantially all of his business time, energy
and skill to performing his obligations hereunder and shall perform his
obligations hereunder diligently, faithfully and to the best of Employee's
abilities. Employee shall comply in all material respects with all policies and
procedures applicable to employees of CornerWorld generally and to Employee
specifically.

b.   Salary. Upon commencement of employment, Employee's annual base salary
("Base Salary") shall be $165,000.00. Employee shall be paid on a semi-monthly
basis in accordance with the Company's normal payroll practices.  At the end of
the first year, the CEO along with the Board of Directors, may adjust the base
salary as they deem applicable.

c.   Bonus.  In addition to the payment of the Base Salary amounts referred to
above, Employee will be eligible to receive annual bonus compensation up to 25%
of Employee’s Base Salary contingent upon the following:

1

--------------------------------------------------------------------------------




1)   33% of the bonus computation will be at the CEO’s sole discretion.

2)   33% of the bonus computation will be paid if the Company’s EBITDA for the
fiscal year to which the bonus compensation relates exceeds $1.5 million.  For
the purposes of this computation, EBITDA is defined as Earnings before interest,
taxes, depreciation and amortization and will be adjusted to remove legal
expenses.

3)   33% of the bonus will be paid if the Company completes its public filings
due during the fiscal year to which the bonus compensation relates in a timely
manner.

Any bonus compensation amount that becomes payable with respect to a fiscal year
will be paid in a single-sum cash payment between May 1 and August 31 of the
following fiscal year.  Except as otherwise expressly provided in Section 3.a.
of this Agreement, any annual bonus compensation payable under this Section 1.c.
shall not be payable unless Employee is employed by the Company on the last day
of the fiscal year to which such annual bonus compensation relates.  

d.   Stock Options. Employee shall be granted 200,000 incentive stock options
with a strike price of $0.20.

e.   Benefits. Employee shall be entitled to employee benefits and other
perquisites consistent with the Company's policies in place from time to time
that are generally available to the employees of the Company.

f.   Reimbursement of Expenses. The Company shall pay or reimburse Employee for
all reasonable travel, entertainment and other business expenses actually
incurred or paid by Employee in the performance of his duties hereunder upon
presentation of expense statements and/or such other supporting information as
the Company may reasonably require of Employee and in accordance with and
subject to the Company's general procedures and policies.  In addition, the
Company shall pay or reimburse employee for expenses incurred with respect to
training necessary to keep Employee’s CPA license current, fees associated with
keeping said license current and fees associated with remaining a member of the
AICPA and the California State Board of Accountancy, in an amount not exceeding
$2,500.00 annually.  The payments and reimbursements provided for in this
Section 1.f. shall be subject to the provisions of Section 19 of this Agreement.

g.   At-Will. Employee's employment with CornerWorld exists only at the will of
both the Company and Employee. Subject to compliance with the provisions of
Section 3 of this Agreement, either the Company or Employee may terminate the
employment relationship at any time for any reason, with or without Cause (as
defined herein), by the giving of verbal or written notice of termination.
Nothing in this Agreement shall be construed to alter Employee's at-will status
in any way, to specify any term of employment or to otherwise interfere with the
at-will nature of Employee's employment with the Company.

2

--------------------------------------------------------------------------------




2.        Termination.

a.   For purposes of this Agreement, "Cause" means (i) Employee's refusal to
perform any lawful directives by CornerWorld’s and/or the Company’s Chief
Executive Officer which are not cured by Employee within 30 days of written
notice of such refusal to Employee; (ii) commission by Employee of any act or
omission that would constitute a felony, or lesser crime that involves Company
property, or any crime of moral turpitude under Federal law or the law of the
state or foreign law in which such action occurred; (iii) dishonesty,
disloyalty, fraud, embezzlement, theft, disclosure of trade secrets or
Confidential Information or other acts or omissions that result in a breach of
fiduciary duty to the Company; (iv) reporting to work or working under the
influence of an illegal drug, an intoxicant or a controlled substance which
renders Employee incapable of performing his material duties to the satisfaction
of the Company, (v) violation by Employee of the confidentiality,
non-competition or non-solicitation provisions of this Agreement; or (vi) other
material breach of this Agreement.

b.   For purposes of this Agreement, "Termination Date" is the date as of which
the Employee incurs a termination of employment with the Company. Any notice of
termination of the Employee's employment given by the Employee or the Company
pursuant to the provisions of this Agreement shall specify the Termination Date.

3.        Obligations of Company on Termination. Notwithstanding anything in
this Agreement to the contrary, the Company's obligations on termination of
Employee's employment shall be as described in this Section 3.

a.   Obligations of the Company in the Case of Termination by the Company
Without Cause. In the event that the Company terminates Employee's employment
during the Initial Term for any reason other than for Cause, the Company shall
provide Employee with the following:

 

i.

Amount of Severance Payment. Subject to the provisions of this Section 3, in
addition to any Base Salary and unreimbursed expenses accrued but unpaid as of
the Termination Date (which shall be paid in accordance with the customary
payroll practices of the Company), the Company shall pay Employee (the
"Severance Payment") the following:

 

(A)

180 days of Base Salary payable in accordance with the customary payroll
practices of the Company for a period of 180 days commencing on the 60th day
following the Termination Date (the "Payment Commencement Date", provided that
on or before the Payment Commencement Date Employee has executed and returned to
the Company the Release (as described in Section 3.a.ii. below) and all
applicable revocation periods relating to the Release have expired;

 

(B)

any bonus amount that would otherwise have been payable to Employee, payable on
the next date on which a bonus amount would have otherwise been payable to
Employee following the Termination Date, prorated through the Termination Date;
and

3

--------------------------------------------------------------------------------









 

(C)

any vacation pay accrued but not used by Employee as of the Termination Date,
payable in a single lump sum payment on the next payroll following the
Termination Date.

 

ii.

Employee acknowledges and understands that Employee's eligibility for the
Severance Payment as set forth above is contingent upon Employee's execution and
acceptance of the terms and conditions of, and the effectiveness of a General
Release Agreement in a form acceptable to the Company (the "Release").  The form
of the Release shall be provided to Employee within five (5) business days
following the Termination Date.

b.   Obligations of the Company in the Case of Termination for Death or
Disability.  Upon termination of Employee's employment for death or disability,
the Company shall have no payment or other obligations hereunder to Employee,
except for the payment of any Base Salary, accrued but unpaid bonus amounts,
benefits or unreimbursed expenses accrued but unpaid as of the date of such
termination.

c.   Obligations of the Company in case of Termination for Cause or Voluntary
Resignation by Employee. Upon termination of Employee's employment for Cause or
Employee's voluntary resignation, the Company shall have no payment or other
obligations hereunder to Employee, except for the payment of any Base Salary or
unreimbursed expenses accrued but unpaid as of the date of such termination.

4.        Protection of Trade Secrets and Confidential Information.

a.   Confidential Information. Employee understands and acknowledges that, by
virtue of Employee's position, Employee will acquire and/or will have access to
knowledge of various confidential, trade secret and/or proprietary information
of the Company and/or its clients (all of which is hereinafter referred to as
"Confidential Information"). By way of illustration only, and not limitation,
Confidential Information includes information regarding: (1) marketing,
advertising, public relations and/or promotional strategies, programs, plans and
methods; (2) pricing policies, methods and concepts, product and services
strategies, training programs, and methods of operation and other business
methods; (3) mailing lists and lists of and information relating to current,
former and prospective clients and accounts of the Company; (4) terms of service
contracts between the Company and its clients, accounts, vendors and/or
suppliers; (5) business plans, expansion plans, management policies and other
business policies and strategies; (6) business and sales forecasts, market
analyses, costs, sales and revenue reports, budgets, other financial data which
relates to the management and operation of the Company and its products and
services, and other analyses not publicly disclosed; (7) competitors; (8)
internally developed computer programs and software and specialized computer
programs and source code; (9) internal procedures, programs, reports and forms
of the Company; and (10) other confidential, trade secret and/or proprietary
information that allows the Company to compete successfully.

4

--------------------------------------------------------------------------------




b.   Employee's Use and Disclosure of Confidential Information. Except in
connection with and in furtherance of Employee's work on the Company's behalf,
Employee shall not, without the Company's prior written consent, at any time,
directly or indirectly, use, disclose or otherwise communicate any Confidential
Information to any person or entity.

c.   Records Containing Confidential Information. All documents or other records
(in whatever medium recorded) containing Confidential Information ("Confidential
Documents") prepared by or provided to Employee are and shall remain the sole
property of CornerWorld and/or the Company. Except with the Company's prior
written consent, Employee shall not copy or use any Confidential Document for
any purpose not directly relating to Employee's work on the Company's behalf, or
use, disclose or sell any Confidential Document to any person or entity other
than the Company. Upon the termination of Employee's employment relationship or
association with the Company or upon the Company's request, Employee shall
immediately deliver to the Company or its designee (and shall not keep in
Employee's possession or deliver to anyone else) all Confidential Documents and
all other property belonging to the Company. In the event Employee refuses to
return all Confidential Documents belonging to the Company upon the Company's
request, Employee authorizes CornerWorld to withhold from any sums owed to
Employee (including unpaid compensation) the value of any property of the
Company in Employee's control or possession. This right to withhold any sums
owed to Employee is in addition to all other rights available to the Company.
This paragraph shall not bar Employee from complying with any subpoena or court
order, provided that Employee shall at the earliest practicable date provide a
copy of the subpoena or court order to the Company's General Counsel.

d.   Ownership of Proprietary Property. To the greatest extent possible, any
Work Product shall be deemed to be "work made for hire" (as defined in the
Copyright Act, 17 U.S.C.A. § 101 et seq., as amended) and owned exclusively by
the Company. Employee hereby unconditionally and irrevocably transfers and
assigns to the Company all rights, title and interest Employee currently has or
in the future may have, by operation of law or otherwise, in or to any Work
Product, including, without limitation, all patents, copyrights, trademarks,
service marks and other intellectual property rights. Employee agrees to execute
and deliver to the Company any transfers, assignments, documents or other
instruments which the Company may deem necessary or appropriate to vest complete
title and ownership of any Work Product, and all rights therein, exclusively in
the Company.

e.   Additional Acknowledgments of Employee. Employee acknowledges that a breach
of any of the covenants contained in this Section 5 will cause irreparable
damage to the Company, the exact amount of which will be difficult to ascertain,
and that the remedies at law for any such breach will be inadequate.
Accordingly, Employee agrees that if Employee breaches or threatens to breach
any covenant contained in this Section 4, in addition to any other remedy that
may be available at law or in equity, the Company shall be entitled to specific
performance and injunctive relief and Employee hereby waives any defense that
the Company would have an adequate remedy at law.

5

--------------------------------------------------------------------------------




5.        Non-Competition and Non-Solicitation.

a.   Definitions. For purposes of this section, the following terms shall have
the following respective meanings:

 

i.

"Non-Competition Period" shall mean the twelve (12) month period following the
Termination Date.

 

ii.

"Competitive Business" shall mean any business that is in direct competition
with the Company.

 

iii.

"Restricted Territory" shall mean the States of Texas and Michigan.

 

iv.

"Work Product" shall mean all work product, property, data, documentation,
"know- how", concepts, plans, inventions, improvements, techniques, processes or
information of any kind, prepared, conceived, discovered, developed or created
by Employee in connection with (i) the performance of his services hereunder or
(ii) the use of the Company's resources.

b.   Acknowledgments. Employee acknowledges and agrees that he will receive and
will continue to receive substantial, valuable consideration for the agreements
set forth in this section including: (i) access to Confidential Information, as
defined above; (ii) specialized training and knowledge pertaining to the
products, services, business practices and procedures and Confidential
Information utilized by CornerWorld; and (iii) employment. Employee acknowledges
and agrees that this constitutes fair and adequate consideration for the
agreements set forth in this section.

c.   Agreement not to Compete with the Company. During the period of Employee's
employment and the Non-Competition Period thereafter, Employee agrees he shall
not, without the Company's prior written consent, directly or indirectly, (i)
own, manage, operate, or participate in the ownership, management, or operation
of any Competitive Business in the Restricted Territory, or (ii) provide
services to or be employed as a director, officer, employee, partner or
consultant of any Competitive Business in the Restricted Territory. In the event
of a violation of this subparagraph by Employee, the non-competition period will
be extended an additional twelve (12) months from the date the violation ceases.

d.   Agreement Not to Solicit the Company's Employees. During the period of
Employee's employment and the Non-Competition period thereafter, Employee agrees
not to (i) directly or indirectly cause or attempt to cause any employee,
contractor, agent or consultant of the Company to terminate their employment
relationship with the Company, (ii) in any way interfere with the relationship
between the Company and any employee, contractor, agent or consultant of the
Company, (iii) directly or indirectly hire or attempt to hire any employee,
contractor, agent or consultant of the Company to work for any person, firm or
entity of or for which Employee is an officer, director, employee, consultant,
independent contractor or owner of equity or other financial interest, or (iv)
directly or indirectly assist any other person or entity in employing or
soliciting for employment any employee, contractor, agent or consultant of the
Company.

6

--------------------------------------------------------------------------------




e.   Agreement not to Solicit the Company's Customers. During the period of
Employee's employment and the Non-Competition period thereafter, Employee agrees
not to (i) directly or indirectly solicit business from any customer of the
Company with whom Employee had any contact, directly or indirectly or with whom
Employee otherwise dealt directly or indirectly, including management or
supervision of others who serviced or dealt with such customer during the period
Employee was employed by the Company, (ii) directly or indirectly assist any
other person or entity solicit business from any customer of the Company with
whom Employee had any contact, directly or indirectly, or with whom Employee
otherwise dealt, directly or indirectly, including management or supervision of
others who serviced or dealt with such customer during the period Employee was
employed by the Company, or (iii) interfere or attempt to interfere with any
transaction, agreement or business relationship in which the Company was
involved at any time during the period Employee was employed by the Company.

6.        Survival. Employee's obligations under this Agreement shall survive
the termination of Employee's employment relationship or association with the
Company and shall thereafter be enforceable whether or not such termination is
later claimed or found to be wrongful or to constitute or result in a breach of
any contract or any other duty owed or claimed to be owed by the Company to
Employee.

7.        Notices. Employee also agrees and acknowledges that the Company has
the right to independently contact any potential or actual future employer of
Employee to notify such employer of Employee's obligations under Sections 4 and
5 of this Agreement and notify such actual or potential employer of the
Company's understanding of the requirements of this Agreement and what steps, if
any, the Company intends to take to insure compliance with or enforcement of
this Agreement.

8.        Prior Disclosure. Employee represents and warrants that he has not
used or disclosed any confidential information, trade secret, copyright or any
other intellectual property he may have obtained from Company prior to signing
this Agreement, in any way inconsistent with the provisions of this Agreement.

9.        Confidential Information of Prior Employers. Employee will not
disclose or use during the period of his employment with the Company, any
proprietary or confidential information, trade secret, copyright or any other
intellectual property belonging to a previous employer or other third party
which Employee may have acquired because of employment with an employer other
than the Company or acquired from any other third party, whether such
information is in Employee's memory or embodied in a writing or other physical
form.

10.       Severability. Whenever possible, each provision of this Agreement will
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision will be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provisions or the remaining provisions of this Agreement.

7

--------------------------------------------------------------------------------




11.       Complete Agreement. This Agreement constitutes the entire agreement
among the parties and supersedes all other prior agreements and understandings,
both written and oral, with respect to the subject matter hereof.

12.       Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
each of which shall be deemed an original.

13.       Successors and Assigns; Assignment. Employee expressly consents that
CornerWorld may assign the rights and benefits given to it in this Agreement and
this Agreement shall survive any sale of assets, merger, consolidation, or other
change in corporate structure.

14.       Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Michigan, without giving effect to any
choice of law or conflict of law provision or rule that would cause the
application of the laws of any jurisdiction other than the State of Michigan.

15.       Amendment and Waiver. This Agreement may not be changed or amended
except in writing signed by the parties. The waiver by any party of any breach
of any provision of this Agreement shall not be construed as a waiver of any
subsequent breach of such provision or the breach of any other provision
contained in this Agreement.

16.       Headings. The headings contained in this Agreement are inserted for
convenience only. They do not constitute a part of this Agreement and in no way
define, limit or describe the intent of this Agreement or any provisions hereof.

17.       Construction.  This Agreement shall not be construed against any party
by reason of the fact that the party may be responsible for the drafting of this
Agreement or any provision hereof.

18.       Knowledge of Rights and Duties. Employee has carefully reviewed and
completely read all of the provisions of this Agreement and understands and has
been advised that he may consult with counsel of his choice for any explanation
of his rights, duties, obligations and responsibilities under this Agreement,
should Employee so desire. Employee acknowledges that he enters into this
Agreement of his own free will.

19.       Section 409A.

a.         Separation from Service.  Notwithstanding anything to the contrary in
this Agreement, with respect to any amounts payable to Employee under this
Agreement in connection with a termination of Employee's employment that would
be considered "non-qualified deferred compensation" under Section 409A of the
Internal Revenue Code of 1986, as amended (the "Code"), in no event shall a
termination of employment be considered to have occurred under this Agreement
unless such termination constitutes the

8

--------------------------------------------------------------------------------




Employee's "separation from service" with the Company as such term is defined in
Treasury Regulation Section 1.409A-1(h), and any successor provision thereto
("Separation from Service").

b.         Section 409A Compliance; Payment Delays.  

i.          Notwithstanding anything to the contrary in this Agreement, to the
maximum extent permitted by applicable law, the severance payments payable to
Employee pursuant to this Agreement shall be made in reliance upon Treasury
Regulation Section 1.409A-1(b)(9)(iii) (relating to separation pay plans) or
Treasury Regulation Section 1.409A-1(b)(4) (relating to short-term deferrals).
 However, to the extent any such payments are treated as "non-qualified deferred
compensation" subject to Section 409A of the Code, and if Employee is deemed at
the time of his Separation from Service to be a "specified employee" for
purposes of Section 409A(a)(2)(B)(i) of the Code, then to the extent delayed
commencement of any portion of the benefits to which Employee is entitled under
this Agreement is required in order to avoid a prohibited payment under Section
409A(a)(2)(B)(i) of the Code, such portion of Employee's termination benefits
shall not be provided to Employee prior to the earlier of (A) the expiration of
the six-month period measured from the date of Employee's Separation from
Service or (B) the date of Employee's death.  Upon the earlier of such dates,
all payments deferred pursuant to this Section 19.b. shall be paid in a lump sum
to Employee (or Employee's estate).  

ii.         The determination of whether Employee is a "specified employee" for
purposes of Section 409A(a)(2)(B)(i) of the Code as of the time of his
Separation from Service shall be made by the Company in accordance with the
terms of Section 409A of the Code, and applicable guidance thereunder (including
without limitation Treasury Regulation Section 1.409A-1(i) and any successor
provision thereto).  

c.         Section 409A; Separate Payments.  This Agreement is intended to be
written, administered, interpreted and construed in a manner such that no
payment or benefits provided under the Agreement become subject to (a) the gross
income inclusion set forth within Section 409A(a)(1)(A) of the Code or (b) the
interest and additional tax set forth within Section 409A(a)(1)(B) of the Code
(collectively, "Section 409A Penalties"), including, where appropriate, the
construction of defined terms to have meanings that would not cause the
imposition of Section 409A Penalties.  For purposes of Section 409A of the Code
(including, without limitation, for purposes of Treasury Regulation Section
1.409A-2(b)(2)(iii)), each payment that Employee may be eligible to receive
under this Agreement shall be treated as a separate and distinct payment and
shall not collectively be treated as a single payment.  

9

--------------------------------------------------------------------------------




d.         In-kind Benefits and Reimbursements.  Notwithstanding anything to the
contrary in this Agreement or in any Company policy with respect to such
payments, in-kind benefits and reimbursements provided under this Agreement
during any tax year of Employee shall not affect in-kind benefits or
reimbursements to be provided in any other tax year of Employee and are not
subject to liquidation or exchange for another benefit.  Notwithstanding
anything to the contrary in this Agreement, reimbursement requests must be
timely submitted by Employee and, if timely submitted, reimbursement payments
shall be made to Employee as soon as administratively practicable following such
submission in accordance with the Company's policies regarding reimbursements,
but in no event later than the last day of Employee's taxable year following the
taxable year in which the expense was incurred.  This Section 19.d. shall only
apply to in-kind benefits and reimbursements that would result in taxable
compensation income to Employee.

IN WITNESS WHEREOF, Employee and CornerWorld have executed this Agreement to be
effective as of the Effective Date.

Employer:

CORNERWORLD CORPORATION




By:       /s/ Scott. N. Beck

Scott Beck, Chairman of the Board and

Chief Executive Officer







Employee:




By:       /s/ V. Chase McCrea III

V. Chase McCrea III




10

--------------------------------------------------------------------------------